DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millingen (2,670,598) in view of Yates (EP 1 138 933), further in view of Oddie (2010/0305880).

With respect to claim 1, Millingen teaches a gas turbine engine propulsion system comprising a gas turbine engine (2) including a compressor (1) configured to pressurize air (Col. 4 lines 31-41), a combustor (14/15) configured to mix fuel and the pressurized air from the compressor (1) and combust the mixture of fuel and air to provide hot gases (Col. 4 lines 31-41), and a turbine (3) configured to be driven by the hot gases during operation of the gas turbine engine (Col. 4 lines 42-50), a fuel-storage tank (as indirectly taught, Col. 5lines 9-26) configured to hold the fuel for consumption by the gas turbine engine (2), a pump unit (seen in Fig. 2) including: (i) at least one fuel pump (61) configured to displace a first fuel flow from the fuel-storage tank that is divided downstream of the fuel pump (61) to provide a second fuel flow transferred to the combustor (14 and 25) through a main-flow circuit (60 to combustor through indirectly taught fuel lines) and a third fuel flow recirculated back to the fuel pump (via line 64) through a spill-flow circuit (i.e. valves 62/63). 
Millingen remains silent regarding a first sensor coupled to the spill-flow circuit and configured to provide a first signal indicative of fluid flow conditions of the third fuel flow, and (iii) a second sensor coupled to the main-flow circuit between the at least one fuel pump and an 
Yates teaches a similar system having a first sensor (54) coupled to a spill-flow circuit (47, 49, 51, 51a/b, [0024]) and configured to provide a first signal indicative of fluid flow conditions of the third fuel flow (i.e. a pressure signal of the fuel traveling through the spill-flow circuit), and (iii) a second sensor (a sensor not shown [0028]) coupled to a main-flow circuit (46/50) defined by between a fuel pump (40) and an inlet to the spill flow circuit (51a) and configured to provide a second signal indicative of fluid flow conditions of the first fuel flow (i.e. providing a signal for measuring a position of a meter valve member of valve 44 that is indicative of an internal fuel leakage [0028], i.e. as fuel leakage reads on the claimed “fluid flow condition”), and a control system (62) coupled to the first and second sensors [0028] and including a processor (as indirectly taught, as the disclosed controller is part of a computer system [0034]) and memory storing instructions therein (i.e. which perform the analytical 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Millingen to include the pump monitoring structure of Yates because Yates teaches such structure aids in determining the extend of wear in a fuel pump before completely failing, allowing the pump to be replaced [0013] prior to a catastrophic event.
Millingen as modified remains silent regarding the spill flow circuit includes a conduit having a first section with a first diameter and a second section with a second diameter smaller than the first diameter, and wherein the first sensor includes a pitot static tube coupled to the second section and extending into an interior defined by the second section to measure a dynamic pressure of the third fuel flow in the second section and the control system is configured to calculate a flow rate of the third fuel flow based on the dynamic pressure of the third fuel flow.
Oddie teaches a similar system (Fig. 1) having the flow circuit includes a conduit (4) having a first section (upstream 8 in a flowing direction) with a first diameter (as seen in Fig. 1) and a second section (2) with a second diameter smaller than the first diameter (as seen in Fig. 1), and wherein a first sensor (8) includes a pitot static tube [0072] coupled to the second section (2) and extending into an interior defined by the second section (2) to measure a dynamic 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the spill circuit diameters, sensor and control logic of Yates to those taught by Oddie because Oddie teaches such a modification accurately measures a flow rate of fuel, regardless of a swirling effect of the flow, thereby improving the detection accuracy of Yates.

With respect to claim 10, Millingen as modified by Yates teaches the gas turbine engine propulsion system wherein the notification includes a visual display (i.e. as indirectly disclosed in [0035] of Yates which provides a prediction of the service life of the pump) that is activated upon receipt of the command signal (i.e. warning output signal).

With respect to claim 11, Millingen as modified by Yates teaches the gas turbine engine propulsion system wherein the control system is configured to monitor the degradation of the at least one fuel pump and provide a command signal to update the visual display in real time (i.e. as indirectly disclosed in [0035] of Yates which provides a prediction of the service life of the pump).

With respect to claim 21, Millingen as modified by Yates wherein the pump unit further comprises a plurality of valves (44, 48, 52 of Yates) including a pressure drop spill valve (52), a main-metering valve (44), and a pressure raising valve (48), the pressure drop spill valve (52) being configured to maintain a constant pressure differential  [0023] across the main metering 

With respect to claims 22, Millingen as modified by Yates wherein wherein the first sensor (54) is coupled to a conduit downstream (59) of the pressure drop spill valve (52, as seen in Fig. 3) and is configured to determine pressure of the third fuel flow (spill fuel) in the conduit (59).

Claims 2-4, 12, 19, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millingen (2,670,598) in view of Yates (EP 1 138 933) and Oddie (2010/0305880), as applied to claim 1, further in view of Heitz (2012/0219429).

	With respect to claim 2, Millngen as modified by Yates and Oddie teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the control system (62) is configured to determine a flow rate of the first fuel flow and the flow rate of the third fuel flow and is configured to send the command signal when the flow rate reaches a predetermined flow rate.
	Heitz teaches a similar system having a control system configured to determine a flow rate of the fuel flow and is configured to send a command signal when the flow rate reaches a predetermined flow rate (as para. [0021] teaches a determined fuel rate is compared to a 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Millngen to include the flow rate determination control logic as taught by Heitz, because such control logic is used to aid in the detecting of pump failure and needed maintenance [0021] using the signal from the first and second sensors of Heitz, thereby aiding in the prevention of a catastrophic event.

	With respect to claim 3, Millingen as modified by Yates, Oddie and Heitz teaches (insofar as what is structurally defined) the predetermined flow rate (of Heitz) is greater than or equal to a flow rate through the spill flow circuit (62/63 of Millingen) that, when combined with the second fuel flow, allows the gas turbine engine to operate at maximum capacity (i.e. as when the comparison show the rate is equal to the predetermined flow, operation of the pump is not near the end of its useful life).

	With respect to claim 4, Millingen as modified by Yates, Oddie and Heitz teaches wherein the control system is configured to compare the flow rate of the third fuel flow and the flow rate of the first fuel flow to fuel pump performance over the life of the fuel pump (i.e. the created health monitoring data, as taught by Heitz) and is configured to determine and set the predetermined flow rate based on a rate of change [0021] of the flow rate and fuel pump performance over the life of the fuel pump [0021] of Heitz.


Millingen remains silent regarding at least one pump-health monitoring sensor fluidly coupled along the spill-flow circuit and configured to provide a signals indicative of fluid flow conditions of the third fuel flow in the spill-flow circuit, and a control system coupled to the sensor and including a processor and memory storing instructions therein, wherein the control system is configured to determine a flow rate of the third fuel flow in the spill-flow circuit and is configured to send the command signal when the flow rate through the spill-flow circuit reaches a predetermined threshold, and wherein the pump unit is configured to output a notification that informs a user of an anticipated end of useful life so that the fuel pump can be replaced prior to the end of useful life when the fluid flow conditions measured by the sensor reach a predetermined threshold, wherein the spill flow circuit includes a conduit having a first section with a first diameter and a second section with a second diameter smaller than the first diameter, and wherein the sensor includes a pitot static tube coupled to the second section and extending into an interior defined by the second section to measure a dynamic pressure of the third fuel flow in the second section and the control system is configured to calculate the flow rate of the third fuel flow based on the dynamic pressure of the third fuel flow.
Yates teaches a similar system having one pump-health monitoring sensor (54) fluidly coupled (via inlets and outlets) along the spill-flow circuit (46/47/47/49/51) and configured to 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Millingen to include the pump monitoring structure of Yates because Yates teaches such structure aids in determining the extend of wear in a fuel pump before complete failure, allowing the pump to be replaced [0013] prior to a catastrophic event.
Millingen as modified by Yates remains silent regarding the control system a flow rate of the third fuel flow and wherein the spill flow circuit includes a conduit having a first section with a first diameter and a second section with a second diameter smaller than the first diameter, and wherein the sensor includes a pitot static tube coupled to the second section and extending 
Heitz teaches a similar system having a control system configured to determine a flow rate of the fuel flow and is configured to send a command signal when the flow rate reaches a predetermined flow rate (as para. [0021] teaches a determined fuel rate is compared to a predicted fuel flow, and the comparison is used to determined pump wear where health monitoring data is made).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the system of Millngen as modified by Yates to include the flow rate determination control logic as taught by Heitz, because such control logic is used to aid in the detecting of pump failure and needed maintenance [0021] using the signal from the first and second sensors of Heitz, thereby aiding in the prevention of a catastrophic event.
Millngen as modified remains silent regarding the spill flow circuit includes a conduit having a first section with a first diameter and a second section with a second diameter smaller than the first diameter, and wherein the sensor includes a pitot static tube coupled to the second section and extending into an interior defined by the second section to measure a dynamic pressure of the third fuel flow in the second section and the control system is configured to calculate the flow rate of the third fuel flow based on the dynamic pressure of the third fuel flow.
Oddie teaches a similar system (Fig. 1) having the flow circuit includes a conduit (4) having a first section (upstream 8 in a flowing direction) with a first diameter (as seen in Fig. 1) and a second section (2) with a second diameter smaller than the first diameter (as seen in Fig. 1), and wherein a first sensor (8) includes a pitot static tube [0072] coupled to the second section 
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the spill circuit diameters, sensor and control logic of Yates to those taught by Oddie because Oddie teaches such a modification accurately measures a flow rate of fuel, regardless of a swirling effect of the flow.
With respect to the method claim 19, the steps are performed during the operation of rejected claim 12.

With respect to claim 23, Millingen as modified by Yates wherein the pump unit further comprises a plurality of valves (44, 48, 52 of Yates) including a pressure drop spill valve (52), a main-metering valve (44), and a pressure raising valve (48), the pressure drop spill valve (52) being configured to maintain a constant pressure differential  [0023] across the main metering valve (44) by adjusting flow through the spill-flow circuit 47, 49, 51, 51a/b, [0024] of Yates), the main-metering valve (44) being configured to deliver the first fuel flow to the gas turbine  engine (45) based on operating conditions [0022], the pressure raising valve (48) being configured to increase pressure of the first fuel flow to the gas turbine engine [0023].

With respect to claims 24, Millingen as modified by Yates wherein wherein the first sensor (54) is coupled to a conduit downstream (59) of the pressure drop spill valve (52, as seen .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millingen (2,670,598) in view of Yates (EP 1 138 933) and Oddie (2010/0305880), as applied to claim 1, further in view of Wiklund et al. (5,817,950).

	With respect to claim 6, Millingen as modified teaches wherein the second sensor includes a pitot static tube configured to measure a dynamic pressure of the first fuel flow and the control system is configured to calculate a flow rate of the first fuel flow based on the dynamic pressure the first fuel flow.
	Wiklund et al. teaches a similar system that includes a pitot static tube (Fig. 1A) configured to measure the dynamic pressure of a fluid flow and a control system is configured to calculate a flow rate of the fluid flow based on the dynamic pressure (Col. 1 lines 8-44).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify Millingen to include the pitot tube sensor as taught by Wiklund et al. because Wiklund et al. teaches such a modification aids in providing the needed data for calculating fluid flow without cumbersome sensor arrangements, thereby reducing cost and complexity, Col. 2 lines 26-32
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Funahashi (JP11-108712) which teaches measuring pressure in a flowing fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853